Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on Form S-8of our report dated February 26, 2013relating to the financial statements, financial statement scheduleand the effectiveness of internal control over financial reporting, which appears in Pharmacyclics, Inc.’s Transition Report on Form 10-K for the six-month period ended December 31, 2012. /s/ PricewaterhouseCoopers LLP San Jose, California May28, 2013
